(BellaVista will file as a smaller reporting company) SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended September 30, 2009 Commission File Number: 0-30507 BELLAVISTA CAPITAL, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 94-3324992 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15700 Winchester Boulevard Los Gatos, CA 95030 (Address of principal offices) (408) 354-8424 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[x] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[]Yes[x] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. []Yes[x] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[x] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. []Yes[x] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days:N/A. As of March 3, 2010 the registrant had 11,171,433 outstanding shares of Common Stock. 2 Bella Vista Capital 2009 Form 10-K Annual Report Table of Contents PART I 4 Item 1: Business 4 Item 1A: Risk Factors 5 Item 1B: Unresolved Staff Comments 9 Item 2: Description of Property 9 Item 3: Legal Proceedings 9 Item 4: Submission of Matters to a Vote of Security Holders 9 PART II 9 Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6: Selected Financial Data 9 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 15 Item 8: Financial Statements and Supplementary Data 15 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 9A(T): Controls and Procedures 15 Item 9B: Other Information 16 PART III 16 Item 10: Directors, Executive Officers, and Corporate Governance 16 Item 11: Executive Compensation 19 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13: Certain Relationships and Related Transactions, and Director Independence 21 Item 14: Principal Accountant Fees and Services 22 PART IV 23 Item 15: Exhibits and Financial Statement Schedules 23 3 This Annual Report on Form 10-K of BellaVista Capital, Inc. (the “Company”) contains forward-looking statements.All statements other than statements of historical fact may be forward-looking statements.These include statements regarding the Company’s future financial results, operating results, business strategies, projected costs and capital expenditures, investment portfolio, competitive positions, and plans and objectives of management for future operations.Forward-looking statements may be identified by the use of words such as “may,” “will,” “should,” “expect,” “plan,” anticipate,” “believe,” “estimate,” “predict,” “intend,” “seek,” “target” and “continue,” or the negative of these terms, and include the assumptions that underlie such statements.The Company’s actual results could differ materially from those expressed or implied in these forward-looking statements as a result of various risks and uncertainties, including those set forth in Item – 1A under the caption “Risk Factors.”All forward-looking statements in this report are based on information available to the Company as of the date hereof and the Company assumes no obligation to update any such statements. The following information should be read in conjunction with the Financial Statements and notes thereto included in this Form 10-K. PART I ITEM 1.BUSINESS Business Focus and Strategies Organized in 1999 as a real estate investment trust or “REIT,” we invest in residential real estate development projects.We have generally invested in for-sale single-family or multi-family projects, typically structured as secured construction loans, secured subordinated loans, mezzanine loans, or equity investments.We have also considered investments in commercial real estate. We have sought to invest throughout California and in other states when presented with suitable opportunities.We do not engage in any foreign operations or derive any revenue from foreign operations, and do not intend to do so in the future. Effective January 1, 2004, we withdrew our REIT status and are now taxed as a C Corporation. Most investments that we structured as loans were underwritten with maturity dates of up to 36 months, which dates may be extended when deemed to be in the Company’s best interest. Most investments are secured by recorded deeds of trust on the property being developed with title insurance protecting the position of our deeds of trust. We have also made unsecured loans to development entities or taken an ownership interest in a development entity.In such circumstances we typically have required a shared appreciation interest or other equity participation. All approved investments have been subject to detailed legal documentation that has been formulated by legal counsel for our specific purposes.In addition, our Board of Directors has implemented specific guidelines for the making of loans and investments.In accordance with our loan documents, we generally have advanced the monthly interest payments out of available loan proceeds, although our loan documents provide us with a right not to advance or to cease such payments should it be determined that conditions require such actions.Loan fees, if charged, are typically advanced out of the loan proceeds with the initial loan advance.Generally, our loans have required the borrower to make a ‘‘balloon payment’’ equal to the principal advanced as well as advanced interest and fees upon maturity of the loan.The loan maturity date has historically been the earlier of the date of sale of the secured real estate or the date stated in the loan documents. In previous letters and meetings of shareholders, the Company has discussed the plan for providing shareholder liquidity.Given how the plan affects our focus and strategies, it is appropriate to reiterate and summarize the plan.Several years ago after careful consideration of the viable alternatives, the Board of Directors determined that the optimal path that would allow the Company to provide future liquidity to our shareholders was first to restructure and downsize the company, thereby reducing operating expenses, and subsequently proceed with a controlled liquidation of the Company’s portfolio.Over the past 24 months, the Company has completed the downsizing and has outsourced loan and asset management functions.The Company now has no direct or full time employees and contracts with 2 board members to perform the functions of the Chief Executive Officer and Chief Financial Officer on a per hour as needed basis.Tax, audit and legal functions continue to be outsourced to independent, well respected firms. 4 Following the restructuring, The Company formulated an individualized plan for each of the properties in the portfolio.The goal is to maximize the return from each property by either holding and managing as a rental or marketing the property for sale.The rental income, interest income received and the proceeds from a sale are being used for operating expenses, property carrying and operational costs and servicing and paying down Company debt.To that end, the Company’s debt has decreased by $3,172,863 from $12,453,057 on September 30, 2008 to $9,280,194 as of September 30, 2009.Once all of the Company’s debt is paid off, the subsequent income and proceeds from sales, less the then current operating and remaining REO expenses, will be returned to our shareholders through a share repurchase program.It should clearly be noted that the initiation of this repurchase program is dependent on satisfying the financial obligations indicated above and is highly dependent on current and future market conditions as well as factors that specifically pertain to the properties in our current portfolio, including when the properties are sold and at what price. Company Management Investment Origination We engage persons skilled in loan underwriting, disbursement and monitoring, and the various business and legal issues that may be involved with real estate lending, investing and property management.Our management and independent contractors, where appropriate, provide all of the services including but not limited to: underwriting loans and investments, overseeing all loans and investments, servicing loans and managing properties that the Company owns (REO).Currently, there are no plans to make future investments other than advances to cover carrying and operating costs of REO.These advances are reviewed and approved by the Board of Directors. Collateral Valuation We utilize the experience of our management and independent contractors, third party appraisals or other information deemed useful to make assessments of a project’s viability and projected value in order to determine what carrying and operating costs are to authorized and what impairments, if any, should be recognized.In the evaluation process, emphasis is placed on the ability of the underlying collateral to protect against losses in the event of default.The evaluation is based on the projected market value of the project, using various tools, including comparable sales of similar properties and projections of market appeal and demand at completion.We typically require third party appraisals to support valuation. Servicing Investment servicing involves taking all steps necessary to administer the investment, including monitoring the propriety of funding requests, monitoring progress of a project and accounting for principal and income.We now employ an outside agent to service our loans and manage our REO properties.Loan proceeds and advances are disbursed as only as needed, and only after we have received satisfactory documentation.Before making disbursements requests are verified by invoices and supported by frequent site inspections. Sales of construction mortgage loans The Company plans to hold mortgage loans to maturity, and have not embarked on selling loans in any secondary public market, nor are we aware that an efficient secondary market exists for the loans we hold.We may, however, decide to sell assets or loans from time to time for a number of reasons, including, without limitation: (1) to dispose of an asset for which credit risk concerns have arisen; (2) to reduce interest rate risk; (3) or to re-structure our balance sheet when our management deems it advisable. Our Board of Directors reviews and approves all such proposals. ITEM 1A.RISK FACTORS General Economic Conditions in Lending Areas Our business plan previously sought to diversify our investments throughout California and other states in the western United States of America. Approximately 95.47% of our investments are currently located in the San Francisco Bay Area, 2.52% in Southern California, 0.52% in California’s Central Valley, and 1.49% in other states of the United States of America.The potential success of real estate investments in general is subject to fluctuations in local market conditions, including fluctuations in the supply of and demand for similar properties, and the performance of our investments has and will continue to depend on the economic and real estate market conditions prevailing in the markets where our investments are located.Since the investments are located in a limited geographical region, they may be subject to a greater risk of delinquency or default if the industries concentrated in these areas suffer adverse economic or business developments. 5 Realization of Assets The Company’s liquidity and ability to meet its obligations as they become due are subject to, among other things, its ability to obtain timely repayments or other dispositions of its investments.Many of the investments rely on the completion and sale of the developed real estate in order to realize repayment or other disposition proceeds.In the event that proceeds from repayments or other investment dispositions are not sufficient to timely meet our commitments and conventional commercial credit facilities are not available to us, we may therefore be required to seek credit facilities from private placement debt sources and/or to sell some of our investments prematurely.In such cases, the amount of proceeds received could be substantially less than what we would have expected if we allowed a proper marketing period for a particular investment.This would have a negative impact on the estimated net realizable value of our assets.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Demand for new homes is sensitive to economic conditions over which we have no control. Demand for homes is sensitive to changes in economic conditions such as the level of employment, consumer confidence, consumer income, the availability of financing and interest rate levels. If mortgage interest rates increase or if any of these other economic factors adversely change nationally, or in the market in which we operate, the ability or willingness of prospective buyers to purchase new homes could be adversely affected. Our results of operations and financial condition are greatly affected by the performance of the real estate industry. Our real estate activities are subject to numerous factors beyond our control, including local real estate market conditions, substantial existing and potential competition, general national, regional and local economic conditions, fluctuations in interest rates and mortgage availability and changes in demographic and environmental conditions. Real estate markets have historically been subject to strong periodic cycles driven by numerous factors beyond the control of market participants.Real estate investments often cannot easily be converted into cash and market values may be adversely affected by these economic circumstances, market fundamentals, competition and demographic conditions. Because of the effect these factors have on real estate values, it is difficult to predict with certainty the level of future sales or sales prices that will be realized for individual assets. We may not be able to conduct successful operations in the future. The results of our operations will depend, among other things, upon our ability to develop and market our properties. Furthermore, our proposed operations may not generate income sufficient to meet operating expenses or will generate income and capital appreciation, if any, at rates lower than those anticipated or necessary to sustain ourselves. Our operations may be affected by many factors, some known by us, some unknown, and some which are beyond our control. Any of these problems, or a combination thereof, could have a materially adverse effect on our viability as an entity and might cause the investment of our shareholders to be impaired or lost. We are subject to risks associated with investments in real estate. The value of, and our income from, our properties may decline due to developments that adversely affect real estate generally and those that are specific to our properties. General factors that may adversely affect our real estate portfolios include: · increases in interest rates; · a general tightening of the availability of credit; · a decline in the economic conditions in one or more of our primary markets; · an increase in competition for customers or a decrease in demand by customers; · an increase in supply of our property types in our primary markets; · declines in consumer spending during an economic recession that adversely affect our revenue; and · the adoption on the national, state or local level of more restrictive laws and governmental regulations, including more restrictive zoning, land use or environmental regulations and increased real estate taxes. Additional factors may adversely affect the value of, and our income from, specific properties, including: 6 · adverse changes in the perceptions of prospective purchasers of the attractiveness of the property; · opposition from local community or political groups with respect to development or construction at a particular site; · a change in existing comprehensive zoning plans or zoning regulations that impose additional restrictions on use or requirements with respect to our property; · our inability to provide adequate management and maintenance or to obtain adequate insurance; · an increase in operating costs; · new development of a competitor's property in or in close proximity to one of our current markets; and We are subject to real estate development risks. Our development projects are subject to significant risks relating to our ability to complete our projects on time and on budget. Factors that may result in a development project exceeding budget or being prevented from completion include: · an inability to secure sufficient financing on favorable terms, including an inability to refinance construction loans; · The subprime mortgage financial crisis of 2008 has brought about a rise in defaults and home foreclosures. It has also caused tighter lending standards. All this combined appears to be driving down home prices and affecting consumer confidence. The negative effect of the subprime situation is affecting the company’s ability to sell homes and secure financing. · construction delays or cost overruns, either of which may increase project development costs; · an increase in commodity costs; · an inability to obtain zoning, occupancy and other required governmental permits and authorizations; If any of these occur, we may not achieve our projected returns on properties under development and we could lose some or all of our investments in those properties. The real estate business is very competitive and many of our competitors are larger and financially stronger than we are. The real estate business is highly competitive. We compete with a large number of companies and individuals, and many of them have significantly greater financial and other resources than we have. Our competitors include local developers who are committed primarily to particular markets and also nationaldevelopers who acquire properties throughout the U.S. We cannot assure that we will have the necessary resources to be competitive. Unfavorable changes in economic conditions could adversely impact occupancy or rental rates. Weakened economic conditions, including decreased job growth and job losses, have affected and continue to significantly affect apartment home occupancy and rental rates. Significant decreases in occupancy or rental rates in the markets, in which we operate, in turn, may have a material adverse impact on our cash flows and operating results. The risks which may affect conditions in these markets include the following: • changes in the national, regional, and local economic climates; • local conditions, such as an oversupply of apartments or other housing available for rent, or a reduction in demand for apartments in the area; • declines in the financial condition of our tenants, which may make it more difficult for us to collect rents from some tenants; • changes in market rental rates; • declines in mortgage interest rates, making alternative housing more affordable; • government or builder incentives which enable first time have buyers to put little or no money down, making alternative housing options more attractive; 7 • a continued economic downturn which simultaneously affects one or more of our geographical markets; and • increased operating costs, if these costs cannot be passed through to residents. We may experience a decrease in rental revenues, an increase in operating expenses, or a combination of both, which may adversely affect our results of operations and our ability to satisfy our financial obligations. Difficulties of selling real estate could limit our flexibility. We intend to evaluate the potential disposition of assets that may no longer help us meet our objectives. When we decide to sell an asset, we may encounter difficulty in finding buyers in a timely manner as real estate investments generally cannot be disposed of quickly, especially when market conditions are poor. These difficulties have been exacerbated in the current credit environment because buyers have experienced difficulty in obtaining the necessary financing. These factors may limit our ability to vary our portfolio promptly in response to changes in economic or other conditions and may also limit our ability to utilize sales proceeds as a source of liquidity, which would adversely affect our ability finance current operations or repay debt. Investments through joint ventures involve risks not present in investments in which we are the sole investor. We have invested and may continue to invest as a joint venture partner in joint ventures. These investments involve risks, including the possibility the other joint venture partner may have business goals which are inconsistent with ours, be in a position to take action or withhold consent contrary to our requests, or become insolvent and require us to assume and fulfill the joint venture’s financial obligations. We and our joint venture partner may each have the right to initiate a buy-sell arrangement, which could cause us to sell our interest, or acquire our joint venture partner’s interest, at a time when we otherwise would not have entered into such a transaction. Each joint venture agreement is individually negotiated, and our ability to operate and/or dispose of a community in our sole discretion may be limited to varying degrees depending on the terms of the joint venture agreement. We depend on our key personnel and resources. Our success depends in part on our ability to attract and retain the services of executive officers, board directors and other personnel resources. There is substantial competition for qualified personnel in the real estate industry, and the loss of any of our key personnel could have an adverse effect on us. We may be unable to renew, repay, or refinance our outstanding debt. We are subject to the risk that indebtedness on our properties or our unsecured indebtedness will not be renewed, repaid, or refinanced when due or the terms of any renewal or refinancing will not be as favorable as the existing terms of such indebtedness. If we are unable to refinance our indebtedness on acceptable terms, or at all, we might be forced to dispose of one or more of the properties on disadvantageous terms, which might result in losses to us. Such losses could have a material adverse effect on us and our ability to pay amounts due on our debt. Furthermore, if a property is mortgaged to secure payment of indebtedness and we are unable to meet mortgage payments, the mortgagee could foreclose on the property, appoint a receiver and exercise rights under an assignment of rents and leases, or pursue other remedies, all with a consequent loss of our revenues and asset value. Variable rate debt is subject to interest rate risk. We have mortgage debt with varying interest rates dependent upon various market indexes. In addition, we have a revolving credit facility bearing interest at a variable rate on all amounts drawn on the facility. We may incur additional variable rate debt in the future. Increases in interest rates on variable rate debt would increase our interest expense, unless we make arrangements which hedge the risk of rising interest rates, which would adversely affect net income and cash available for payment of our debt obligations. Issuances of additional debt may adversely impact our financial condition. Our capital requirements depend on numerous factors, including the occupancy rates of our apartment properties, development and capital expenditures, and costs of operations. If our capital requirements vary materially from our plans, we may require additional financing earlier than anticipated. If we issue more debt, we could become more leveraged, resulting in increased risk of default on our obligations and an increase in our debt service requirements, both of which could adversely affect our financial condition and ability to access debt in the future. 8 Insurance and Environmental Risks In addition to these other significant business and financial risks, including but not limited to liquidity, the prevailing market for residential real estate, fluctuations in prevailing interest rates, timely completion of projects by developers, we are subject uninsured risks such as earthquake and other casualty damage that may be uninsurable or insurable only at economically unfeasible costs, and potential environmental liabilities relating to properties on which we have made investments or received through foreclosure. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.DESCRIPTION OF PROPERTY. The Company owns interests in real property, including joint venture interests in real property and certain real property that we have acquired through foreclosure.Our policy is to maximize the value of the foreclosed properties prior to liquidation.In some cases this may involve completing construction, sometimes through a subsidiary, and then marketing the property for sale.The properties we own are described in the notes to the consolidated financial statements contained in this Form 10-K pursuant to Item 8 of Part II. ITEM 3.LEGAL PROCEEDINGS. Legal proceedings are described in Note 12 the caption “Litigation” in the footnotes to the consolidated financial statements included in this Form 10-K pursuant to Item 8 of Part II. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. [RESERVED] PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Common Equity, Related Stockholder Matters, and Purchases of Equity Securities are described in Note 9 under the caption “Shareholder’s Equity” in the footnotes to the consolidated financial statements included inForm 10-K pursuant to Item 8 of Part II. ITEM 6.SELECTED FINANCIAL DATA. Not Applicable. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. GENERAL Statements contained in this Item 7, "Management's Discussion and Analysis of Financial Condition and Results of Operation,'' (“MD&A”) and elsewhere in this Form 10-K, which are not historical facts, may be forward-looking statements. Such statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected. Investors are cautioned not to attribute undue certainty to these forward-looking statements, which speak only as of the date of this Form 10-K. We undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date of this Form 10-K or to reflect the occurrence of unanticipated events, other than as required by law. Overview BellaVista Capital was incorporated in March 1999 as Primecore Mortgage Trust, Inc.Since incorporation and through December 2000, Primecore engaged in the business of providing loans for the development of primarily high-end single family residential real estate.During 1999 and 2000 Primecore raised the capital to fund these loans from the sale of shares of Preferred Stock.This capital was invested primarily in high priced San Francisco Bay Area residential real estate at a time when prices were increasing at a rapid pace.By the end of 2000, Primecore had loan commitments of $436 million on 117 loans with over $216 million funded. 9 After 2000, the market for high-end real estate in the San Francisco Bay Area began to rapidly deteriorate; Primecore began to experience borrower defaults and through 2003 took title to 48 properties by way of foreclosure or deed in lieu of foreclosure. Primecore also recognized significant impairments in its portfolio.The impairment of the investment portfolio resulted in substantial operating losses.The Company realized that these net operating losses could be carried forward and used to reduce future taxable income.In prior years, the company used its REIT status, and the payment of dividends, to eliminate corporate level taxation.However, the REIT rules restricted the types of loans the Company could make.In particular, the Company was prohibited from making loans with equity participation.With the ability to carry forward prior years’ net operating losses to offset future taxable income, the Company was free to terminate its REIT status, which it did effective January 1, 2004, and was no longer restricted in the types of investments it could make. In April 2004 Primecore changed its name to BellaVista Capital in order to reflect its new business focus.During 2004 new management focused on completing and liquidating the existing portfolio of assets, internalizing operations, resolving outstanding legal issues and developing a pipeline of new investment opportunities.In addition to the completion and sale of a number of our non-performing investments, management completed the transition to internal management and reduced continuing operating expenses. In October 2007, the Board began a restructuring program that has ultimately resulted in significant operating cost savings and increased efficiencies, including: closing the Palo Alto office, terminating all direct employees, outsourcing the administration and asset management functions and enlisting a Board member to function as CFO on an as needed basis and another board member to assume the CEO responsibilities on an as-needed consulting basis. The current real estate market in which our properties are located has experienced significant deflationary pricing and significant inventory buildup.While it is true that some recent publicly published statistics appear to demonstrate an increase in sale rate, a significant portion of this increase is at distressed or foreclosure pricing, a clear negative factor for pricing in the foreseeable future.As the credit markets appear to have begun to return to some form of normalcy, high unemployment and the insecurities fostered by layoffs have evolved as the latest major drag on the economy, consumer confidence and the real estate market.Thus, as indicated in Part 1, Item 1 above, the Company has discontinued originating any new investments secured by deeds of trust or subordinated debt or investments in equity partnerships. As a result of the current difficult market conditions, the Company has taken control of certain underlying projects associated with certain nonperforming loans and equity partnership investments.Control was obtained by settlement with the borrower or by assuming the role of managing partner.These properties are now categorized as Investments in real estate developments (REOs).For each of these properties, the Company has developed individual plans in order to maximize value based on the local market conditions, potential for future appreciation, and the properties’ operating and debt structure.In a number of cases, these REO’s are being operated as either a rental or a hybrid of units used for rental and units available for sale.In a particular case of a condominium project, it was deemed appropriate to auction the individual units versus renting or offering for sale and thereby having to continue to fund the carrying costs for an extended period. In terms of the path forward, as has been discussed in previous letters and meetings of shareholders, the Company has continued to evaluate the real estate and credit markets as well as our existing portfolio and is not planning on originating any new investments in the foreseeable future.The Company is managing the existing REO and other properties under its control with the goals of maximizing value and completing the sale of all these folio properties, which is expected to happen over the next several years (market permitting).The resulting proceeds will first be used to retire then current debt and fund then current operating and REO expenses and then be used to provide liquidity to existing shareholders through a share repurchase program.It should clearly be noted that the timing for share repurchases is highly dependent on when properties are sold, at what price and when all of the existing debt is repaid. 10 RESULTS OF OPERATIONS Revenues Revenues from Loans Receivable We reported revenues from totaling $451,159 during the year ended September 30, 2009, compared with $1,080,230 during the year ended September 30, 2008. The decrease in revenues was due to a decrease in the average amount invested in these loans during the comparable periods and a decline in our average return due to nonperforming loans in the portfolio. Revenues from Joint Venture Investments in Real Estate Developments We reported no revenues for the year ended September 30, 2009 versus $2,779,574 for the year ended September 30, 2008.These revenues are derived from repayment of loans and equity participations.The decrease in revenues is due to the unanticipated collection during the fiscal year ended September 30, 2008 of approximately $1.85 million from the sale of an investment which had previously been fully impaired during prior periods.In addition, we recognized revenues from collections of four other joint venture investments during the same period ending September 30, 2008.During the year ended September 30, 2009 we received proceeds of approximately $2.1 million from our joint venture investments, compared with approximately $4.2 million during the year ended September 30, 2008.However, these proceeds represented only a return of our capital investment and, therefore, we did not receive any returns in excess of our investment, which would have been reportable as revenues. Revenues from Sale of Investments in Real Estate Developments We reported revenues totaling $5,987,513 for the year ended September 30, 2009 versus $7,769,865 for the year ended September 30, 2008. This decrease was due to sales of fewer condominium units during 2009 versus 2008.During the year ended September 30, 2008 we sold 21 of 30 condominium units in our East Palo Alto project through an auction representing all of our approximately $7.8 million in revenues.During the year ended September 30, 2009 we sold an additional 4 condominium units from this project, leaving us with 5 remaining units as of September 30, 2009.Further, during the year ended September 30, 2009, we received revenues of approximately $4.4 million from the sale of approximately 50% of the retail space in the same East Palo Alto investment. REO Property Rental Revenues We reported revenues totaling $271,623 for the year ended September 30, 2009, versus $59,464 for the year ended September 30, 2008.The increase is due to the implementation of our strategy to place certain of our properties into rental service in order to offset carrying costs as we market these properties for sale. Rental Revenue We reported revenues totaling $388,370 for the year ended September 30, 2009, versus $147,060 for the year ended September 30, 2008.The increase is due to an increase in both the number of units rented and the amount of time the units were occupied as this rental property was initially placed in service in April 2008.The associated rental expenses excluding depreciation were $220,410 for the year ended September 30, 2009 versus $158,938 for the year ended September 30, 2008.This increase in costs corresponds with the increase in the number of units offered for rent and the associated increase in rental revenues. Expenses As a result of the continuing downturn in the real estate market and significant uncertainties associated with future investments, we have discontinued originating any new equity or subordinated debt investments and ceased originating new trust deed investments.In order to streamline the operations of the company and reduce operating expenses to compensate for the eroding market conditions and declining property values, in 2007 the Board of Directors determined that the best course of action to preserve shareholder’s value was to begin implementation of a restructuring program.The Board has continued to make significant progress under this program which has ultimately resulted in significant operating cost savings and increased efficiencies, including: closing the Palo Alto office, terminating all direct employees, outsourcing the administration and asset management functions and enlisting a Board member to function as CFO on an as needed basis and another board member to assume the CEO responsibilities on an as-needed consulting basis. We group our expenses in three categories: BellaVista operating expenses, REO expenses, and impairments.BellaVista operating expenses are associated with the ongoing operations of the Company.REO expenses include all of the carrying costs for REO properties such as property taxes, insurance, maintenance, marketing, legal, debt service and general and administrative expenses. 11 BellaVista total operating expenses (including controllable, nonrecurring and non-cash expenses) were approximately $1,457,396 for the year ended September 30, 2009, versus $1,755,561 for the year ended September 30, 2008.The BellaVista total operating expenses for fiscal year 2009 included $102,475 of expenses directly attributable to the Company being forced to respond to the MPF takeover attempt, the resulting proxy solicitations and other actions that culminated in the holding of a Special Meeting of the Shareholders in September 2009.Without these extraordinary expenses caused solely by the MPF takeover attempt, there was a real decrease of $400,640 in BellaVista total operating expenses that was mainly attributable to decreased salaries, facilities, legal and accounting, and administration expenses. In summary, BellaVista total operating expenses for the year ended September 30, 2009 included:(1) One-time, non-recurring startup fees of $75,725 related to the outsourcing of the asset management functions, including systems and financial records migration and conversions, new office space, the installation of phones and IT systems, and the other necessary preparatory work done in advance of the transition and cutover;(2) Reserve for uncollectible interest and depreciation of fixed assets totaling $266,138; (3) Expenses incurred related to the MPF takeover attempt, the resulting shareholder proxy solicitations made by both MPF and the Company, and the Special Shareholder Meeting totaling $102,475; and (4)litigation and non-recurring settlement costs of $161,239. Excluding these four items, BellaVista controllable operating expenses were approximately $851,819 for the year ended September 30, 2009, versus $1,531,505 for the year ended September 30, 2008.This represents a real and significant decrease of $679,686 or 44% in controllable BellaVista operating expenses for the year ended September 30, 2009.This significant reduction in BellaVista controllable operating expenses is a direct result of the restructuring plan that Board of Directors began in 2008.Further, it is a clear and definitive indication of the BellaVista Board’s success and ongoing commitment to minimize controllable expenses and provide the most efficient and cost effective process along the path of a controlled liquidation of the BellaVista portfolio and achieving the goal of a subsequent share repurchase program.As noted in our proxy, in 2010 we are seeking to further reduce management expenses by reducing the Board to three seats. REO expenses for the year ended September 30, 2009, were $1,046,479 compared with $395,258 during the year ending September 30, 2008.The increase is due to the increased number of REO properties added to the portfolio and serviced during 2009. We recorded impairment charges totaling $5,301,349 for the year ended September 30, 2009, compared with $17,017,722 during the year ended September 30, 2008. The impairments reported for the year ended September 30, 2009, were related to certain investments whose values had declined due to the continuing decreases in real estate prices and the carrying costs associated with longer than normal projected marketing periods. The recorded impairments for the year ended September 30, 2008, related to certain investments that declined in value due to then current prevailing real estate market conditions coupled with lower than projected sales rates.We have impaired these investments based on our estimate of the decrease in value and the increase in carrying and operating costs associated with either holding or renting these properties for periods longer than originally projected due to the continued weakness and highly uncertain conditions in the real estate and credit markets. LIQUIDITY AND CAPITAL RESOURCES Liquidity means the need for, access to and uses of cash.Our principal sources of liquidity are the sale of the REOP properties and the repayment of our real estate investments.Our principal uses of cash are to fund obligations under existing loan commitments, costs of operating and holding investments in real estate development for future sales, and operating expenses. If the net proceeds or timing of the sale of our REO properties or the timing and repayments from our real estate investments are insufficient or are substantially delayed when compared to the ongoing cash required to fund REO expenses, interest payments and operating expenses, the Company will likely be required to borrow additional funds to address the shortfall in amount and/or timing.Given the current market weakness that continues to result in lower sale prices and slower property sales, we anticipate that the Company will need to borrow additional funds to support operations for the next twelve months.Further, the Company cannot provide any assurance that we will be successful in obtaining additional funds on terms acceptable to the Company. Sources of Cash At September 30, 2009 we had cash and cash equivalents of approximately $44,422 and our primary sources of liquidity were proceeds from the sale of our completed investments in REO properties, interest from investments in trust deeds that paid interest monthly, our lines of credit and cash on hand. We typically receive repayment on our investments when the development project has been completed and sold or refinanced to third parties.Accordingly, our repayments are a function of our developers’ ability to complete and sell the development properties in which we have invested.We received repayments, totaling approximately $8.2 million during the year ended September 30, 2009, versus approximately $17.9 million during the year ended September 30, 2008. Due to the continued weakness and uncertainty in the real estate and credit markets in 2009, we believe that there is a high degree of uncertainty in estimating the timing of the sales or the amount of proceeds we might receive from the future sale or refinancing of our properties. 12 It is possible that our repayments may not be sufficient to meet our commitments including REO and BellaVista operating expenses and we may be forced to sell assets or seek financing at terms that may be unfavorable.This would have a negative impact on the estimated net realizable value of our assets. We have two lines of credit secured by our Brighton and Pulgas investments, totaling $3.0 million of which $2.225 million was outstanding as of September 30, 2009. The Company expects to continue to borrow against its real estate assets or sell its real estate projects in order to fund REO expenses, BellaVista operating expenses, and retire the Company’s indebtedness.The Company believes that it has adequate resources to secure necessary financing and assure its liquidity for the foreseeable future. Uses of Cash Investment Fundings We invested approximately $2.4 million in the completion of continuing development projects for the year ended September 30, 2009, versus approximately $14.9 million for the year ended September 30, 2008.At September 30, 2009, we estimated the costs to complete our Investments in Real Estate Developments plus the remaining funding obligation on our Joint Venture Investments in Real Estate developments to be approximately $426,000.The majority of these estimated costs relates to tenant improvements at the remaining retail space in East Palo Alto and will not be incurred until a tenant has been secured; consequently the timing is currently unknown. Stock Repurchases and cancellations We used approximately $734,000 and $4.7 million of our cash to repurchase BellaVista common stock during the years ended September 30, 2009 and 2008, respectively. Stockholder Liquidity and Realizable Value of Investments In the past, provided that certain Company liquidity requirements were satisfied, we have provided liquidity to our stockholders through the repurchase of outstanding shares.Because our stock does not trade in any secondary market, no market value exists for our stock and another method must be used to determine the repurchase price.The Board of Directors has used the net realizable value of the Company’s assets as well as an assessment of the risk profile for each of the investments in the portfolio to guide in the determination of the repurchase price for planned repurchases as well as Company repurchases in response to unsolicited tender offers. The realizable value of our assets represents our current estimate of the amount of proceeds we expect to receive once our investments are completed and ready for sale.The estimate relies on a number of assumptions including the expected value of the investment once completed, less applicable selling costs, the remaining costs and the length of time required to complete the project.Many factors outside of the Company’s control can cause changes in these estimates and produce significantly different results.Furthermore, as noted above, there is no organized public market for the Company’s shares, so the Company’s calculation of the estimated realizable value of its assets per outstanding share should not be viewed as an estimate of any market value per share, and there can be no assurance as to the amount or timing of any investment returns on the shares. During the period from June 2005 to September 2009, the Company has not used its funds to pay dividends or distributions or, except in certain extraordinary circumstances, to redeem shares.Such extraordinary circumstances have included Company tender offers in response to unsolicited third party tender offers which the Board deemed inadequately priced and opportunistic.The Board will determine the timing and terms of any future share redemptions based on available liquidity, net realizable value, and assessment of the risk profile for each of the investments in the portfolio. 13 The information presented below reconciles the differences between the carrying value of our investments based on US GAAP and the estimated realizable value of our investments. September30, 2009 September 30, 2008 Loans receivable secured by real estate $ $ Joint Venture investments in real estate developments Investments in real estate developments Investment in rental property Total investments in real estate per US GAAP Collectible interest and preferred return not reportable per US GAAP Estimatedrealizable value of investments in real estate $ $ Net Realizable Value of Assets per Share The following calculation determines the estimated net realizable value per share of stock: September30, 2009 September 30, 2008 Cash $ $ Other assets Estimated realizable value of investments in real estate Total realizable assets Accounts and notes payable (10,170,597 ) (13,520,210 ) Estimated net realizable assets Shares outstanding Estimated net realizable assets per share $ $ Our estimated net realizable value of assets per share (NRV) was $2.27 as of September 30, 2009, representing a decrease of $0.83 during the year ended September 30, 2009.The decrease was (1) primarily attributable to decreases in the estimated realizable value of several of our investments as a result of the continuing significant declines in real estate values combined with substantially lower inventory absorption rates, and (2) secondarily attributable to the ongoing REO carrying costs and operational expenses. Off-Balance Sheet Arrangements As of September 30, 2009, we had no off-balance sheet arrangements. Critical Accounting Policies and Estimates Management's Discussion and Analysis of Financial Condition and Results of Operation covers our financial statements, which have been prepared in accordance with accounting principles generally, accepted in the United States. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to the valuation of our assets and liabilities. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Management believes the following critical accounting policies, among others, affect the more significant judgments and estimates used in the preparation of its consolidated financial statements. Valuation and Realizability of Investments. All of our Acquire, Develop, and Construct loans (ADC loans) are classified for financial reporting purposes as joint venture investments in real estate developments. We have taken ownership on some ADC loans that are classified as investments in real estate developments.Such investments are stated at the lower of cost or fair value. Management conducts a review for impairment on an investment-by-investment basis whenever events or changes in circumstances indicate that the carrying amount of an investment may not be recoverable. Impairment is recognized when estimated expected future cash flows (undiscounted and without interest charges), typically from the sale of a completed property, are less than the carrying amount of the investment, plus estimated costs to complete. The estimation of expected future net cash flows is inherently uncertain and relies to a considerable extent on 14 assumptions regarding current and future economics and market conditions. If, in future periods, there are changes in the estimates or assumptions incorporated into the impairment review analysis, the changes could result in an adjustment to the carrying amount of the investments. To the extent that there is impairment, the excess of the carrying amount of the investment over its estimated fair value, less estimated selling costs, will be charged to income. We believe that all of our investments are carried at the lower of cost or fair value; however, conditions may change and cause our ADC loans and investments in real estate to decline in value in a future period. Loan Accounting. In accordance with the ADC accounting rules, we treat these loans as if they were real estate joint ventures, and thus we do not accrue income for interest and points until the sale or refinancing of a property. Revenue from interest and points from these ADC loans is recognized as cash is received from the sale or refinancing of such properties. ADC loans are classified as joint venture investments in real estate developments and include amounts funded under the loan agreements. If our ADC loans qualified as loans under GAAP, interest and points would be recognized as income in periods prior to the sale of the underlying property. In addition to ADC loans, we have made direct equity investments in real estate joint ventures.These joint venture investments are accounted for in the same manner as our ADC loans and are classified as joint venture investments in real estate developments. During the year ended September 30, 2008, we acquired control and became the 100% owner of two of our joint ventures investments; MSB Brighton, a multi-unit condominium conversion in California and Cummings Park Associates, a residential and retail project in East Palo Alto.As discussed earlier, due to weak market conditions we chose to convert MSB Brighton to a rental property and thus classified it as an investment in rental property on our consolidated financial statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The Financial Statements required by this item are included in this Form 10-K beginning on page FS-1. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A(T).CONTROLS AND PROCEDURES Evaluation of Effectiveness of Disclosure Controls and Procedures Our management, including our Chief Executive Officer and our Chief Financial Officer, have evaluated our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended), as of the period ended September 30, 2009, the period covered by this Annual Report on Form 10-K. Based upon that evaluation, our chief executive officer and chief financial officer have concluded that our disclosure controls and procedures were not fully effective as of September 30, 2009 due to the significant deficiency described below. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule13a-15(f) under the Exchange Act.Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with U.S.generally accepted accounting principles. Our management conducted an assessment of the effectiveness of our internal control over financial reporting as of September 30, 2009 based on the framework set forth in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations.Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures.Because of such limitations, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 15 A material weakness in internal control over financial reporting is defined by the Public Company Accounting Oversight Board’s Audit Standard No. 5 as a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company's annual or interim financial statements will not be prevented or detected on a timely basis. A significant deficiency is a control deficiency, or combination of control deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of our financial reporting. Our management conducted an evaluation of the effectiveness of our internal control over financial reporting. Based on this evaluation, management concluded that our internal control over financial reporting was not fully effective as of September30, 2009. Management’s assessment identified the following significant deficiency in internal control over financial reporting: the changes in personnel and systems during fiscal 2008 reduced management’s ability to maintain the financial control system and produce timely financial statements. In order to address this significant deficiency, the Company’s management and the board of Directors decided to meet on a monthly basis to review and approve significant transactions affecting the financial statements, to review the financial information reported on forms 10-Q and 10-K, and to seek expertise as deemed necessary in critical accounting and financial reporting matters. This annual report does not include an attestation report of the company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management's report in this annual report. Changes in Internal Control Over Financial Reporting There have been no changes in our internal controls over financial reporting during the period ended September 30, 2009 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION. None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Our Board of Directors consists of four director positions.Our directors, executive officers and senior officers and their positions, as of the date of this filing, are: Name Position William Offenberg Executive Chairman of the Board and Chief Executive Officer Robert Puette Director Jeffrey Black Treasurer, Chief Financial Officer and Director Patricia Wolf Secretary and Director 16 The business background and experience of our directors and executive officers is as follows: William Offenberg, age 56, has been a member of the Board since July 2005. Prior to joining the Board, Mr. Offenberg acted as a consultant to the Board since July 2004. From 1998 to 2005, Mr. Offenberg was an Operating Partner at Morgenthaler Partners, a $2 billion private equity firm, where he specialized in recapitalizations and leveraged buyouts. In his capacity as Operating Partner, Mr. Offenberg has served in a variety of executive and board positions at various Morgenthaler portfolio companies. Between 1993 and 1997, Mr. Offenberg was President and Chief Executive Officer of Gatan International, a developer of scientific instrumentation. Prior to joining Gatan, Mr. Offenberg was President of Spectra-Physics Analytical from 1986 to 1993. Between 1977 and 1986, Mr. Offenberg held various management positions at Perkin-Elmer's Instrument Group. Mr. Offenberg began his career as a chemist at Atlantic Richfield. Mr. Offenberg has degree in Chemistry from Bowdoin College and did graduate work in analytical chemistry at Indiana University. Robert Puette, age 68, is the President of Puette Capital Management, Inc., an investment and consulting company that he founded in 2005. He has been a member of the BellaVista Board since March 1, 2002.Prior to such time, Mr. Puette served as an advisory director to the Company.Between 2001 and 2004, Mr. Puette was a partner at the WK Technology venture capital firm.Between 1997 and 2000, Mr. Puette was the President, Chief Executive Officer, and member of the Board of Directors of Centigram Communications Corporation (NASDAQ), a communications technology firm.Prior to his position at Centigram, from 1995 to 1997, Mr. Puette served as President, CEO and Chairman of the Board of Directors at NetFRAME Systems (NASDAQ), a high-availability computer server company, and from 1990 to 1993; Mr. Puette served as President of Apple USA, Apple Corporation (NASDAQ).Prior to 1990, Mr. Puette served as a Group General Manager of Hewlett-Packard Corporation (NYSE). Mr. Puette is also on the Boards of Bentek Corporation (Private), Fat Spaniel Corporation (Private), Lavante, Inc. (Private), PureSense Inc, (Private), SunModular inc. (Private) and Aether Wire Corporation (Private). He is also a former director of Cisco Systems (NASDAQ).Mr. Puette holds a BSIE degree from Northwestern University and a MSOR degree from Stanford University. Jeffrey Black, age 55 is a Senior Vice President in the Silicon Valley office of Grubb & Ellis, a national real estate company, where he has worked since 1977.In his 30 years as a real estate broker, he has concluded real estate transactions in excess of $1 billion.Notable clients that Mr. Black has represented include eBay, Altera, Amdahl, AT&T, Exxon Corporation, Marriott, TRW Corporation, VLSI Technology, Steelcase, Advanced Micro Devices and Ernst & Young.He has been named one of the Top 10 Brokers Nationwide (Grubb & Ellis 2003); No. 4 Broker in Silicon Valley (San Jose Business Journal 2003); the Hall of Fame Award (Association of Silicon Valley Brokers 1997).Mr. Black has a Bachelor’s of Science and Commerce degree in Finance from Santa Clara University. Patricia Wolf, age 63, joined the Ottawa University Board of Trustees in 1993 and servedas Chair of the Boardfrom 2006 to 2008. She was strategically involved in major university events including the opening of new campuses in new markets and inthe selection of it current president. She has been recognized for outstanding leadership during a period of significant change. In 2009 she received the University's most prestigiousaward for her lasting significance and contribution to the University. From 1986 until 2002 she was employed by Management Technology America, the computer software company she founded in 1986. As a result of her emphasis on performance and her expertise in organizational growth and development, Management Technology America was acquired in1999 bya company listed on the NYSE. She continued leading the companyfrom 1999 to 2002. Mrs. Wolf has been recognized as an outstanding achiever with various organizations. She holds a Bachelor’s degree in Business Administration and a Master’s degree in Management, both from Ottawa University. Terms of Directors and Officers Our Board of Directors consists of the number of persons as shall be fixed by the Board of Directors from time to time by resolution to be divided into three classes, designated Class I, Class II and Class III, with each class to be as nearly equal in number of directors as possible. Currently there are four director positions.Mr. Puette is a Class I director and his term expires as of the annual meeting of shareholders for the fiscal year ended in 2009. Mr. Black and Ms. Wolf are Class II directors and their terms expire as of the meeting for the fiscal year ended in 2010.Mr. Offenberg is a Class III director, and his term expires as of the meeting for the fiscal year ended in 2011.At each annual meeting, the successors to the class of directors whose term expires at that time are to be elected to hold office for a term of three years, and until their successors are elected and qualified, so that the term of one class of directors expires at each annual meeting. 17 The Board has resolved to restructure the Board and Company management in order to provide more efficiency and cost reduction as the Company pursues its current limited business plan involving the controlled liquidation of its portfolio.The proposed changes will be made effective as of the date of the annual meeting for the fiscal year ended September 30, 2009, which meeting will be scheduled for a date not more than 60 days following the date this annual report on Form 10-K is filed. The following steps will be taken:(1) The Bylaws will be amended to reduce the Board from four members to three members, effective the date of the annual meeting.(2) Mr. Puette, who is currently a Class I director whose term is scheduled to expire at the date of the next annual meeting of shareholders, will not be nominated or stand for election at such meeting.(3) As the Bylaws require that the Board seats be classified, to the extent possible, to assure an even distribution of members in each class, Ms. Wolf’s seat will be reclassified as a Class I seat and she will stand for election at the annual meeting of shareholders for the year ended September 30, 2009, leaving the Board with one Class I director, one Class II director (Mr. Black, whose term will expire at the meeting of shareholders to be held following the close of the fiscal year at September 30, 2010), and one Class III director (Mr. Offenberg, whose term will expire at the meeting of shareholders to be held following the close of the fiscal year at September 30, 2011).(4) Mr. Black will submit his resignation from the position of Chief Financial Officer of the Company, effective the date of the annual meeting of shareholders for the year ended September 30, 2009, and the Board will appoint Mr. Offenberg to serve in that capacity as well as the Chairman and Chief Executive Officer of the Company.By doing so, the Board will then be composed of a majority of independent directors as provided in the Bylaws.(5) In order to assist in the transition of the Board and management during the near term, the Company will enter into a consulting arrangement with Mr. Puette for a term ending December 31, 2010, in which Mr. Puette will agree to make himself available on an as needed basis to consult with the Board and Company concerning Company operations and finance.Mr. Puette will receive compensation equal to the compensation payable to Board members for Board services during calendar year 2010 as consideration for such consulting services. The full Board acts to nominate candidates for the Board, as there is no separate nominating committee.There have been no changes during the year covered by this report in the procedures for nomination or by which shareholders may recommend nominees to the Board. For any vacancy on the Board of Directors, including a vacancy created by an increase in the number of directors, the vacancy may be filled by election of the Board of Directors or the shareholders, with the director so elected to serve until the next annual meeting of shareholders, if elected by the Board of Directors, or for the remainder of the term of the director being replaced, if elected by the shareholders; any newly-created directorships or decreases in directorships are to be assigned by the Board of Directors so as to make all classes as nearly equal in number as possible. Directors may be removed only for cause and then only by vote of a majority of the combined voting power of shareholders entitled to vote in the election for directors. Subject to the voting rights of the holders of the stock, the charter may be amended by the vote of a majority of the combined voting power of shareholders, provided that amendments to the article dealing with directors may only be amended if it is advised by at least two-thirds of the Board of Directors and approved by vote of at least two-thirds of the combined voting power of shareholders. The effect of these as well as other provisions of our charter and bylaws may discourage takeover attempts and make more difficult attempts by shareholders to change management. Executive officers are appointed by the Board of Directors, serve at the Board’s pleasure and may be removed from office at any time without cause. There are no family relationships among any of our directors or executive officers. Audit Committee The Company has no separate audit committee.The Board of Directors acts as the audit committee for all purposes relating to communications with the auditors and responsibility for oversight of the audit.The Board of Directors has an independent member financial expert, Robert Puette, who has financial expertise gained as an executive and former audit committee member of a public company Board of Directors. Section 16(a) Beneficial Ownership Reporting Compliance Based solely on a review of copies of the Forms 3, 4 and 5 and amendments thereto furnished to the Company with respect to the fiscal year ended 2009, or written representations that no such reports were required to be filed with the Securities and Exchange Commission, the Company believes that during the year ended September 30, 2009, all directors and officers of the Company and beneficial owners of more than 10% of any class of equity securities of the Company registered pursuant to Section 12 of the Exchange Act filed their required Forms 3, 4, or 5, as required by Section 16(a) of the Securities Exchange Act of 1934, as amended. 18 Code of Ethics The Company has adopted a Code of Ethics applicable to the Chief Executive Officer, the Chief Financial Officer, and the principal accounting officer. The Company's Code of Ethics is incorporated by reference as Exhibit 14.1 to this report. ITEM 11.EXECUTIVE COMPENSATION. Compensation of Officers Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non- Equity Incentive Plan Compensation Nonqualified Deferred Compensa- tion Earnings All Other Compen- sation Total Michael Rider, Chief Executive Officer, Director $
